Citation Nr: 1716098	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-23 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by hemorrhoids and rectal bleeding.

2.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran initially claimed entitlement to service connection for anal fissures.  However, his presentation focused on symptoms of rectal bleeding and hemorrhoids.  To this end, it is clear that the Veteran is asserting entitlement to service connection for a disability manifested by hemorrhoids and rectal bleeding, however diagnosed.  Given the Veteran's contentions and the evidence of record, the issue on appeal has been restated accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, (s)he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  In light of the favorable decision below, the Veteran has not been prejudiced by the Board's recharacterization of the issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issue of entitlement to service connection for a sinus disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the currently diagnosed disability manifested by hemorrhoids and rectal bleeding is as likely as not related to the Veteran's active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, a disability manifested by hemorrhoids and rectal bleeding was incurred in his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this matter, the Veteran contends that he has a disability manifested by hemorrhoids and rectal bleeding, which manifested during his active military service.  For the reasons set forth below, the Board concludes that service connection is warranted.

The AOJ has determined that the Veteran's service treatment records (STRs) dated from 1992 through 1996 are unable to be located.  See the letter to the Veteran dated March 2016.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In any event, the loss of some of the Veteran's service records, although regrettable, is not crucial to the outcome of this matter.  As will be detailed below, the Veteran's March 2007 service separation examination corroborates the Veteran's report of treatment for rectal bleeding in 1996.

As indicated above, the Veteran served on active duty from August 1987 to August 2007.  He has asserted that he experienced an episode of rectal bleeding in 1996, which was treated at the Stockton Naval Command Center.  To this end, the Veteran is competent to report symptoms such as rectal pain and bleeding.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (lay testimony is competent to establish the presence of observable symptomatology as well as other matters).  Moreover, the Veteran's March 2007 Report of Medical Assessment, completed in conjunction with his separation examination, documents the Veteran's report of rectal disability, hemorrhoids, or blood from the rectum; specifically, he described "blood from rectum - 1996, Stockton Naval Command Center."

A VA examination performed in May 2007 indicates that the Veteran had bright red blood in his stool secondary to constipation with increased hemorrhoids. 

In a January 2009 statement, the Veteran reported that he experienced an anal fissure during his military service and was treated for an episode of bright red blood in his stool while stationed at the Naval Command Center in Stockton, California.  He stated that he was told by a corpsman that the blood was normal and, as such, he did not seek further treatment.

VA treatment records dated in December 2010 confirms the Veteran's continued treatment for rectal itching and external hemorrhoids noted in March 2009.  An October 2011 VA treatment record documented rectal bleeding after bowel movements, as well as pain in the rectum.  A June 2015 VA treatment record noted continued treatment for hemorrhoids.

In sum, the Board finds that the record supports the award of service connection for a disability manifested by hemorrhoids and rectal bleeding.  Given the Veteran's STRs, post-service treatment records, and his credible lay statements, the Board finds that the evidence is at least evenly balanced as to whether the diagnosed disability had its inception during the Veteran's military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a disability manifested by hemorrhoids and rectal bleeding is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a disability manifested by hemorrhoids and rectal bleeding is granted.




REMAND

The Veteran contends that he is entitled to service connection for a sinus disability, which was incurred in his active duty service.  For the reasons set forth below, the Board finds that the matter must be remanded for additional evidentiary development.

The Veteran asserts that he developed sinusitis during his active military service, including as a result of exposure to the smoke from oil fires during his service in Southwest Asia.  See the Veteran's statement dated February 2013.  As such, entitlement to service connection for an undiagnosed illness should be considered.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2016).

A review of the Veteran's STRs notes that the Veteran underwent maxillary surgery to correct a malocclusion; there were no residuals/sequelae.  STRs dated in September 1999 noted a diagnosis of sinusitis/upper respiratory infection (URI).  In June 2001, the Veteran was treated for complaints of an intermittent productive cough; a diagnosis of allergic rhinitis was indicated.  In January 2005, the Veteran was treated for complaints of coughing, sore throat, and congestion; he was diagnosed with a viral URI.  The Veteran again complained of sinus congestion in December 2005.

VA treatment records dated in September 2007 noted sinus, teeth, and gum sensitivity.  An April 2008 VA examination indicated a history of maxillary sinus pain.  Treatment for sinusitis was noted.  The Veteran reported sinus symptoms once or twice a month in the right maxillary sinus area.  He did not endorse seasonal allergies.  The examiner diagnosed the Veteran with sinus condition, post-surgical changes seen on x-ray.  The examiner noted, however, that physical examination was negative for sinusitis.

In a November 2010 statement, the Veteran's dentist reported that his upper jaw, including his maxillary sinus, is painful to palpate.  An October 2013 treatment record noted a diagnosis of "[p]ersistent laryngotracheal reflux associated ear pressure symptoms, minimal asymmetry in the nasopharynx without clear lesions."
Accordingly, the Veteran's STRs document numerous complaints of nasal congestion as well as diagnoses of sinusitis and allergic rhinitis, and post-service records document sinus pain.  However, the nature of any current sinus condition remains unclear.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  As such, the Board finds that this matter must be remanded in order to afford the Veteran with a VA examination to determine the diagnosis and etiology of any current sinus disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since February 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sinus disability.  All indicated tests and studies should be conducted.  The Veteran's electronic claims file must be made available to the designated individual, and the examination report must include discussion of the Veteran's medical history and assertions.


The examiner is requested to answer the following:

(a) State whether the Veteran has a sinus disability that is attributable to a known clinical diagnosis, or whether any such problem is a manifestation of an undiagnosed illness.

(b) If the Veteran's sinus complaints are determined to be attributable to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is related to any in-service disease, injury or event, to include conceded exposure to chemicals (e.g., smoke from oil fires) in Southwest Asia?

In addressing this question, the examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians, and that his reports (lay observations) must be considered in formulating the requested opinion.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records

(c) Alternatively, if the Veteran's sinus symptoms cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's sinus symptoms are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. Thereafter, adjudicate the claim remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


